     Case 2:20-cv-00044-KJD-BNW Document 6 Filed 05/11/20 Page 1 of 2



1

2

3

4

5

6                                 UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9         FRANCISCO VIDAL,                                  Case No. 2:20-cv-00044-KJD-BNW
10                                         Plaintiff,               ORDER
               v.
11
          SGT. VANDIKE, et al.,
12
                                      Defendants.
13

14

15
     I.       DISCUSSION
16
              According to the inmate database for the Nevada Department of Corrections,
17
     Plaintiff is no longer incarcerated at High Desert State Prison. Plaintiff has not filed an
18
     updated address notification with the Court informing the Court of his current address.
19
     The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party
20
     must immediately file with the court written notification of any change of mailing address,
21
     email address, telephone number, or facsimile number. The notification must include
22
     proof of service on each opposing party or the party’s attorney. Failure to comply with
23
     this rule may result in the dismissal of the action, entry of default judgment, or other
24
     sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants
25
     Plaintiff thirty (30) days from the date of entry of this order to file his updated address with
26
     this Court. If Plaintiff does not update the Court with his current address within thirty (30)
27

28
                                                        1
     Case 2:20-cv-00044-KJD-BNW Document 6 Filed 05/11/20 Page 2 of 2



1
     days from the date of entry of this order, the Court will dismiss this action without
2
     prejudice.
3
     II.    CONCLUSION
4
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
5
     with the Court within thirty (30) days from the date of this order.
6
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
7
     shall dismiss this case without prejudice.
8

9           DATED: 5/11/2020

10
                                                  UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
